        EXHIBIT 10.1


SEPARATION AGREEMENT
This Separation Agreement (this “Agreement”) is made as of October 5, 2020 by
and between Thomas J. DeRosa (“Executive”) and Welltower Inc., a Delaware
corporation (the “Company”).
    WHEREAS, Executive and the Company entered into the Amended and Restated
Employment Agreement, dated April 13, 2020 (the “Employment Agreement”), and
Executive is currently serving as the Company’s Chief Executive Officer;


    WHEREAS, Executive has been granted equity awards or equity-based awards
(“Equity Awards”) under (i) the Amended and Restated Welltower Inc. 2005
Long-Term Incentive Plan (the “2005 Plan”) pursuant to the 2016-2018 Long-Term
Incentive Program (the “2016-2018 LTIP”) and (ii) the Welltower Inc. 2016
Long-Term Incentive Plan (the “2016 Equity Plan”) pursuant to each of the
2017-2019 Long-Term Incentive Program (the “2017-2019 LTIP”), 2018-2020
Long-Term Incentive Program (the “2018-2020 LTIP”), 2019-2021 Long-Term
Incentive Program (the “2019-2021 LTIP”) and the 2020-2022 Long-Term Incentive
Program (the “2020-2022 LTIP” and, together with the 2016-2018 LTIP, 2017-2019
LTIP, 2018-2020 LTIP, 2019-2021 LTIP and 2020-2022 LTIP, the “LTIP Programs”;
and the LTIP Programs, together with Executive’s award agreements or other grant
documents governing each such Equity Award, the “LTIP Documents”).

WHEREAS, the Company and Executive have determined that it is in the best
interests of both parties for Executive to resign from his positions at the
Company;


    WHEREAS, the parties acknowledge and agree that Executive’s separation is a
“Qualified Termination” under the LTIP Programs (as such term is defined in the
LTIP Programs); and


    WHEREAS, in consideration for Executive’s execution and non-revocation of
this Agreement, the Company shall pay to Executive the payments described in
Section 5(a) of the Employment Agreement.


NOW, THEREFORE, in consideration of the promises and mutual covenants herein
contained, the parties agree with each other as follows:


1.TERMINATION DATE.
a.Executive’s last day of employment with the Company is October 5, 2020 (the
“Termination Date”). Effective as of the Termination Date, Executive also hereby
resigns all other positions Executive holds (i) with the Company, (ii) with any
of the Company’s direct and indirect subsidiaries and/or affiliates, or (iii)
with any other organization as to any position held at the request of, as a
representative of, or for the benefit of the Company (provided that Executive
may continue to serve as an advisor to Primetime Partners). Executive hereby
resigns as a member of the Board of Directors of the Company (the “Board”).
Executive agrees to take any additional necessary steps and sign any additional
documentation that may be reasonably requested by the Company in order to give
full effect or confirmation of such resignations.
b.The Employment Agreement is terminated as of the Termination Date.
c.As of the Termination Date, Executive will have no authority or power to bind
the Company or to represent the Company in relation to third parties or to
represent to third parties that Executive has authority or power to bind the
Company or represent the Company.
2.PAYMENTS UPON TERMINATION. Within sixty (60) days following the Termination
Date, or such earlier or later time as required by law or indicated below in
this Section 2, the Company shall provide for the following to Executive:
a.Base Compensation (at an annualized rate of $1,250,000) that is accrued, but
unpaid, through the Termination Date;



--------------------------------------------------------------------------------



b.any accrued but unpaid PTO through the Termination Date;
c.any vested benefits payable to Executive under the terms of any deferred
compensation, incentive, retirement or other benefit plans maintained by the
Company, payable in accordance with the terms of the applicable plan (including,
but not limited to, (x) the settlement of the fully vested restricted stock
units granted to Executive pursuant to the Performance-Based Restricted Stock
Unit Grant Agreement, dated July 30, 2014, by and between Executive and the
Company that were automatically deferred under such agreement and (y) any other
equity award that is currently outstanding to the extent vested prior to the
Termination Date);
d.any expenses owed to Executive under Sections 4(d) and 4(e) of the Employment
Agreement; and
e.any additional payments and benefits owed to Executive under any written plan,
program, agreement, corporate governance document, or other arrangement of the
Company or any of its affiliates in effect prior to the Termination Date in an
aggregate amount not to exceed Fifty Thousand Dollars ($50,000).
3.PAYMENTS FOLLOWING SEPARATION. The following payments (to which Executive
would not otherwise be entitled) are being offered in consideration for
Executive’s compliance with the following conditions (A) and (B), all of which
must be satisfied in full in order for the payments set forth below in this
Section 3 to be earned: (A) Executive’s execution and delivery of this
Agreement, including the release attached hereto as Exhibit B (the “Release”),
and the Release having become effective and irrevocable in accordance with its
terms, on or before November 3, 2020 (the “Severance Requirement”); and (B)
Executive not having breached the covenants and other obligations set forth in
Sections 5(a), 5(b), 5(c), 5(d), 5(e) and 5(f) of this Agreement or, with
respect to breaches prior to the Termination Date, Sections 9 and 10 of the
Employment Agreement (collectively, the “Restrictive Covenants”), which breach
(i) has resulted in meaningful harm to the Company’s business or reputation in
the case of breaches of Sections 5(a), 5(b), 5(c), 5(d), and 5(f) of this
Agreement and of Section 9 and 10 of the Employment Agreement or (ii) has
resulted in material harm to the Company’s business or reputation in the case of
a breach of Section 5(e). In the event that the parties have executed this
Agreement but the Release fails to become effective and irrevocable in
accordance with its terms for any reason, the Company shall pay Executive an
amount equal to Two Thousand Five Hundred Dollars ($2,500), which shall provide
consideration for this Agreement. Notwithstanding the foregoing, any benefits
payable under the LTIP Documents shall be governed by the terms of such
Documents and the separate Waiver and Release of Claims required thereunder,
which is attached hereto as Exhibit C and shall be executed in accordance with
the times set forth therein and become effective and irrevocable in accordance
with its terms. Executive shall have no obligation to execute any other or
additional releases of claims, including as a condition for receiving any
additional payments or benefits, except for those releases set forth as Exhibit
B and Exhibit C.
a.a series of semi-monthly severance payments over the twenty-four (24) month
period commencing immediately following the Termination Date and concluding no
later than October 17, 2022, each semi-monthly payment in an amount equal to
one-twenty fourth (1/24th) of $3,750,000 (i.e., the sum of (i) Executive’s
annual Base Compensation, as in effect on the Termination Date, which is
$1,250,000, and (ii) Executive’s target annual cash bonus opportunity, as in
effect on the Termination Date, which is 200% of Executive’s Base Compensation
or $2,500,000);.
b.a pro-rated portion of the annual bonus that Executive would have earned for
2020 if Executive had remained employed for the entire year, based on the number
of days in 2020 that have elapsed as of the Termination Date (the “Earned
Amount”), payable at the time that the Company pays bonuses to its executive
officers for 2020; provided, that (i) the individual performance component of
this annual bonus will be scored at Executive’s target amount for purposes of
determining the Earned Amount, (ii) the corporate performance component of this
annual bonus will be determined based upon the Company’s performance compared to
the pre-established performance goals, and (iii) the Earned Amount shall not be
subject to any adjustment by the Compensation Committee of the Board (the
“Compensation Committee”) though the exercise of any discretion or authority
inconsistent with the preceding clauses (i) and (ii); provided, further, that
such Earned Amount shall only


2

--------------------------------------------------------------------------------



be paid after the Compensation Committee has approved bonuses payable for the
2020 calendar year but that, in no event, shall such Earned Amount be paid later
than March 15, 2021;
c.all of Executive’s outstanding Equity Awards with time-based vesting shall
become fully vested;


d.treatment of all of Executive’s Equity Awards that are subject to
performance-based vesting shall be determined in accordance with the applicable
LTIP Documents as further described in Exhibit A;
e.continued coverage under the health plans maintained by the Company under the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”) in which
Executive participated as of the Termination Date for the period during which
Executive elects to receive such continuation coverage under Section 4980B of
the Internal Revenue Code (the “Code”) at an after-tax cost to Executive
comparable to the cost that Executive would have incurred for the same coverage
had he remained employed during such period; provided, however, that the benefit
set forth in this Section 3(e) is contingent on Executive’s timely election of
continuation coverage as provided under the Consolidated Omnibus Budget
Reconciliation Act of 1986, as set forth in Sections 601-609 of ERISA.


f.following the period during which Executive would be entitled to continuation
coverage under Section 4980B of the Code, as described under (e) above,
Executive will be solely responsible for obtaining health insurance coverage for
Executive and Executive’s qualified beneficiaries. The Company will reimburse
Executive for the amount of premiums Executive pays to obtain coverage under one
or more health plans (including medical, dental and vision coverage) until the
date that Executive becomes eligible for Medicare, up to a maximum monthly
amount equal to the Company’s monthly cost under (e) above determined as of
September 2020. Reimbursements shall be made no later than 30 days following the
date on which submission of proof of payment is received by the Company, but in
no event later than the last day of the calendar year following the year in
which the expense was incurred. Such reimbursements shall also comply with
Section 409A of the Code as required in order to allow Executive to avoid the
imposition of additional income taxes under Section 409A to be imposed on any
such reimbursements; and

g.at the Company’s sole cost and expense, the Company will provide Executive
with (i) suitable furnished office space in a city or town selected by Executive
at a location selected by the Company after taking into consideration the
suggestions of Executive (provided that such office space shall not be located
in any of the Company’s facilities or properties), (ii) suitable secretarial
support (including reasonable access to Executive’ current executive assistant),
(iii) Company IT support comparable to that provided to the Company’s
non-employee directors, in each case until the end of the calendar month in
which occurs the first anniversary of the Termination Date. The parties
acknowledge and agree that Executive shall be permitted to retain the phone
number currently assigned to his current company-issued mobile phone. The
Company shall also provide Executive with support and assistance in implementing
a transition from Company to personal electronic communications devices,
including Executive’s mobile phone, laptop and iPad.

The Company confirms that Exhibit A is a correct and complete list of all of
Executive’s outstanding restricted stock units or other equity based awards with
time-based vesting or performance-based vesting. The Company agrees to promptly
notify Executive in writing of any trading or other applicable legal
restrictions or limitations on his ability to sell or transfer Company shares
received pursuant to such awards, as well as the lapse of such restrictions or
limitations, in each case under (1) Section 16 of the Securities Exchange Act of
1934, as amended, (2) Rule 144 promulgated under the Securities Act of 1933, as
amended, or (3) the terms of the Company’s Insider Trading Policy made available
to Executive as of the date hereof.
All payments to be made, vesting restrictions to be lifted, or settlements to
occur pursuant to Sections 3(c) and 3(d) shall be made, lifted or occur on the
first business day following the date that is sixty (60) days following the
Termination Date (except as otherwise expressly provided in the applicable LTIP
Documents). The payments set forth in Section 3(a) shall commence on the 60th
day following the Termination Date, with the first payment


3

--------------------------------------------------------------------------------



including all amounts accrued through such date, and shall continue until the
date that the aggregate amount set forth in Section 3(a) has been paid to
Executive, which date shall occur on or before October 17, 2022.
4.CONDITIONS OF PAYMENTS.
a.If the Severance Requirement is not satisfied on or before November 3, 2020,
the Company will have no obligation to make the payments set forth in Section 3
of this Agreement, except as otherwise provided therein.
b.If Executive violates the Restrictive Covenants, and such violation has caused
meaningful harm to the Company in the case of breaches of Sections 5(a), 5(b),
5(c), 5(d), and 5(f) of this Agreement or has caused material harm to the
Company in the case of a breach of Section 5(e), then (i) the Company’s
obligations to provide the payments under Section 3 of this Agreement will
immediately cease, (ii) Executive shall be obligated to return to the Company
any compensation paid or provided to Executive pursuant to Section 3 of this
Agreement, less an amount equal to Two Thousand Five Hundred Dollars ($2,500),
which shall provide consideration for this Agreement and the Release, and (iii)
the Company will be entitled to obtain all other remedies provided by law or in
equity.
5.COVENANTS BY EXECUTIVE. The covenants contained in this Section 5 are in
addition to, and not in lieu of, any other restrictive covenants or similar
covenants or agreements between Executive and the Company or any of its
affiliates.
a.Protection of Confidential Information. Executive hereby agrees that he shall
not, directly or indirectly, disclose or make available to any person, firm,
corporation, association or other entity for any reason or purpose whatsoever,
any Confidential Information (defined below). Executive further agrees that,
upon the Termination Date, all Confidential Information in his possession that
is in written or other tangible form shall (with the Company’s assistance as
reasonably requested by Executive) be returned to the Company or destroyed and
shall not be retained by Executive or furnished to any third party, in any form
except as provided in this Agreement. Notwithstanding the foregoing, this
Section 5(a) shall not apply to Confidential Information that (i) was publicly
known at the time of disclosure to Executive, (ii) becomes publicly known or
available thereafter other than by any means in violation of this Agreement or
any other duty owed to the Company by Executive, (iii) is lawfully disclosed to
Executive by a third party, or (iv) is required to be disclosed by law or by any
court, arbitrator or administrative or legislative body with actual or apparent
jurisdiction to order Executive to disclose or make accessible any information.
As used in this Agreement, “Confidential Information” means, without limitation,
any non-public confidential or proprietary information disclosed to Executive or
known by Executive as a consequence of or through Executive’s relationship with
the Company, in any form, including electronic media. Confidential Information
also includes, but is not limited to, the Company’s business plans and financial
information, marketing plans, and business opportunities. Except as otherwise
expressly provided in this Agreement with respect to the restrictive covenants
set forth in Sections 9 and 10 of the Employment Agreement, nothing herein shall
limit in any way any obligation Executive may have relating to Confidential
Information under any other agreement or promise to the Company.
Executive specifically acknowledges that all such Confidential Information,
whether reduced to writing, maintained on any form of electronic media, or
maintained in the mind or memory of Executive and whether compiled by the
Company, and/or Executive, derives independent economic value from not being
readily known to or ascertainable by proper means by others who can obtain
economic value from its disclosure or use, that reasonable efforts have been
made by the Company to maintain the secrecy of such information, that such
information is the sole property of the Company and that any retention and use
of such information by Executive during his employment with the Company (except
in the course of performing his duties and obligations to the Company) or after
the Termination Date shall constitute a misappropriation of the Company’s trade
secrets.
Executive agrees that Confidential Information gained by Executive during
Executive’s association with the Company has been developed by the Company
through substantial expenditures of time, effort and money and constitutes
valuable and unique property of the Company. Executive recognizes that because
his work for the


4

--------------------------------------------------------------------------------



Company brought him into contact with confidential and proprietary information
of the Company, the restrictions of this Section 5(a) are required for the
reasonable protection of the Company and its investments. Executive further
understands and agrees that the foregoing makes it necessary for the protection
of the Company’s business that Executive not compete with the Company for a
reasonable period after the Termination Date, as further provided in Section
5(b).
Executive understands that nothing contained in this Agreement limits
Executive’s ability to file a charge or complaint with the Equal Employment
Opportunity Commission, the National Labor Relations Board, the Occupational
Safety and Health Administration, the Securities and Exchange Commission or any
other federal, state or local governmental agency or commission (each a
“Government Agency”). Executive further understands that this Agreement does not
limit Executive’s ability to communicate with any Government Agency or otherwise
participate in any investigation or proceeding that may be conducted by any
Government Agency, including providing documents or other information, without
notice to the Company. However, to the maximum extent permitted by law,
Executive agrees that if such a charge or complaint is made, Executive shall not
be entitled to recover any individual monetary relief or other individual
remedies. This Agreement does not limit or prohibit Executive’s right to receive
an award for information provided to any Government Agency to the extent that
such limitation or prohibition is a violation of law.
Nothing in this Agreement or elsewhere shall prevent Executive from: (i)
cooperating with, or participating in, any investigation conducted by any
government agency at the request or with the written consent of the Company;
(ii) making truthful statements, or disclosing documents and information, either
(x) to the extent reasonably necessary in connection with any litigation,
arbitration or other proceeding involving Executive’s rights or obligations
under this Agreement or (y) when required by law or legal process; (iii)
retaining and using documents and information relating to Executive’s personal
rights and obligations and Executive’s rolodex (and electronic equivalents) in a
manner consistent with Executive’s obligations under the non-competition,
non-solicitation, and other restrictions expressly set forth in this Agreement,
excluding this Section 5(a) and Section 5(e), and in the case of Executive’s
confidentiality obligations under this Section 5(a) in a manner that does not
cause meaningful harm to the Company’s business or reputation and in the case of
Section 5(e) in a manner that does not cause material harm to the Company’s
business or reputation ; (iv) disclosing Executive’s post-employment
restrictions and obligations in confidence in connection with any potential new
employment or business venture; (v) disclosing documents and information in
confidence to Executive’s attorney(s), financial advisor(s), tax preparer(s),
and other professional(s) (individually a “Professional” and collectively
“Professionals”) for the purpose of securing professional advice, with
instructions to respect Executive’s confidences and not act in a manner that
would violate Executive’s obligations hereunder if such Professional were the
Executive; or (vi) using and disclosing documents and information at the request
of the Company or its attorneys and agents. To the extent that Executive intends
to disclose or use Confidential Information not at the request of, or with the
written consent of, the Company under (ii)(y) above, including in response to a
valid and effective subpoena or order issued by a court of competent
jurisdiction or a governmental authority, Executive agrees to (i) promptly
notify the Company of the existence, terms and circumstances surrounding such a
request; (ii) consult with the Company on the advisability of taking legally
available steps to resist or narrow such request; and (iii) if disclosure of
such Confidential Information is required or permitted by the Company, exercise
his reasonable efforts to obtain an order or other reliable assurance that
confidential treatment will be accorded to such portion of the disclosed
Confidential Information which the Company so designates, provided that any such
efforts to obtain an order or other reliable assurance shall be at the Company’s
sole expense.
Executive affirms that Executive has not divulged any proprietary or
confidential information of the Company in violation of Sections 9 or 10 of the
Employment Agreement or in violation of any other legal obligation that
Executive has to the Company and will continue to maintain the confidentiality
of such information consistent with the Company’s policies and Executive’s
agreement(s) with the Company and/or common law. Executive further affirms that
Executive is not aware of and has not reported any allegations of wrongdoing by
the Company or its officers or directors, including any allegations of corporate
fraud, to a Government Agency or other person, and therefore has not been
retaliated against for reporting any allegations of wrongdoing by the Company or
its officers or directors, including any allegations of corporate fraud.


5

--------------------------------------------------------------------------------



b.Non-Competition. Executive hereby agrees that he will not, during the one-year
period following the Termination Date (the “Restricted Period”), engage in any
business activities on behalf of any enterprise which competes with the Company
or any of its affiliates in the business of (i) ownership or operation of Health
Care Facilities (defined below); (ii) investment in or lending to Health Care
Facilities (including to an owner or developer of Health Care Facilities); (iii)
management of Health Care Facilities; or (iv) provision of any consulting,
advisory, research or planning or development services to Health Care
Facilities. “Health Care Facilities” means any senior housing facilities or
facilities used or intended primarily for the delivery of health care services,
including, without limitation, any active adult communities, independent living
facilities, assisted living facilities, skilled nursing facilities, inpatient
rehabilitation facilities, ambulatory surgery centers, outpatient medical
treatment facilities, medical office buildings, hospitals not excluded below, or
any similar types of facilities or enterprises, but in any event excluding acute
care hospitals or integrated health care delivery systems that include acute
care hospitals. Executive will be deemed to be engaged in such competitive
business activities if he participates in such a business enterprise as an
employee, officer, director, consultant, agent, partner, proprietor, or other
participant; provided that the ownership of no more than two percent (2%) of the
stock of a publicly traded corporation engaged in a competitive business shall
not be deemed to be engaging in competitive business activities. If Executive
provides services to an enterprise that has some activities that compete with
the Company or any of its affiliates in any area described above and other
activities that do not compete with the Company or any of its affiliates in any
of the areas described above, then so long as Executive provides services
exclusively to the portion of such enterprise that does not compete with the
Company and its affiliates, Executive will not be deemed to be engaged in a
competitive business activity as described in this Section 5(b).
c.Non-Solicit of Employees. During the Restricted Period, Executive will be
prohibited, to the fullest extent not prohibited by applicable law, from
directly or indirectly, individually or on behalf of any person or entity,
encouraging, inducing, attempting to induce, recruiting, attempting to recruit,
soliciting or attempting to solicit or participating in the recruitment for
employment, contractor or consulting opportunities anyone who is employed at
that time by the Company or any subsidiary or affiliate.
d.Mutual Non-Disparagement; Communications Collaboration. Executive will not
make, or authorize anyone else to make on Executive’s behalf, any disparaging or
untruthful remarks or statements, whether oral or written, about the Company,
its strategy, operations or its products, services, affiliates, officers,
directors, employees, or agents, or issue any communication that reflects
adversely on or encourages any adverse action against the Company. Executive
will not make any direct or indirect written or oral statements to the press,
television, radio or other media or other external persons or entities
concerning any matters pertaining to the business and affairs of the Company,
its affiliates or any of its officers or directors. The Company agrees not to
make, and shall direct its directors and executive officers not to make, any
disparaging or untruthful remarks or statements, whether oral or written, about
Executive, including comments to the press, television, radio, or other media or
other external persons or entities. The Company and Executive shall cooperate in
good faith with one another to develop written and oral announcements (internal
and external) communicating Executive’s separation, and communication strategies
relating to Executive’s departure. Executive shall have the ability to comment
on any such announcements and communications strategies, but the Company shall
make all final decisions on these matters.
e.Return of Company Materials.
i.Definition of Electronic Media Equipment and Electronic Media Systems. For
purposes of this Agreement, “Electronic Media Equipment” includes, but is not
limited to, computers, external storage devices, thumb drives, handheld
electronic devices, telephone equipment, and other electronic media devices.
Additionally, “Electronic Media Systems” includes, but is not limited to,
computer servers, messaging and email systems or accounts, and web-based
services (including cloud-based information storage accounts), whether provided
for Executive’s use directly by the Company or by third-party providers on
behalf of the Company.
ii.Return of Company Property. Executive understands and agrees that anything
that he created or worked on for the Company while working for the Company
belongs solely to the Company and that Executive cannot remove, retain, or use
such information without the Company’s express written permission or as


6

--------------------------------------------------------------------------------



otherwise expressly provided in this Agreement. Accordingly, except as otherwise
expressly provided in this Agreement, on or as promptly as reasonably
practicable after the Termination Date, and with the Company’s assistance as
reasonably requested by Executive, Executive will deliver to the Company, and
will not keep in his possession, recreate, or deliver to anyone else, any and
all Company property, including, but not limited to, Confidential Information,
all Company equipment including all Company Electronic Media Equipment, all
tangible embodiments of Confidential Information, all electronically stored
information and passwords to access such property, Company credit cards,
records, data, notes, notebooks, lists, books, client contact information,
reports, files, proposals, lists, correspondence, specifications, software, any
other documents and property, and reproductions of any of the foregoing items,
including, without limitation and with the Company’s assistance as reasonably
requested by Executive, those records maintained on a cloud storage network,
provided, however that in the case of documents and information he may (with the
Company’s assistance as reasonably requested by Executive) delete/destroy the
documents and information rather than return them.
iii.Return of Company Information on Personal Electronic Media Equipment. In
addition, if Executive has used any personal Electronic Media Equipment or
personal Electronic Media Systems to create, receive, store, review, prepare or
transmit any Company information, including but not limited to, Confidential
Information, Executive agrees, as promptly as reasonably practicable after the
Termination Date, and with the Company’s assistance as reasonably requested by
Executive , to make a reasonable search for such information in good faith,
including reviewing (with the Company’s assistance as reasonably requested by
Executive ) any personal Electronic Media Equipment or personal Electronic Media
Systems to locate such information and if he locates such information, he agrees
to promptly (with the Company’s assistance as reasonably requested by Executive
and in the Company’s determination) either (x) delete it or (y) provide the
Company a computer-useable copy of all such Company information from those
equipment and systems or a reasonable opportunity to create such a copy; and he
agrees to cooperate reasonably with the Company to verify that any necessary
copying is completed and that such Company information has then been destroyed.
iv.Breach of Section 5(e). To the extent the Company reasonably believes there
is a breach of Section 5(e) and to the extent such breach of Section 5(e) is
curable, the Company will give Executive written notice of such breach and a
period of not less than ten (10) business days to substantially cure the same.
Additionally, to the extent Executive determines he is in breach of Section
5(e), he shall notify the Company and substantially cure such breach within ten
(10) business days of determining such breach. If Executive substantially cures
the breach discussed in this Section 5(e)(v) within such cure period, he will be
deemed to be in compliance with Section 5(e).
v.Exceptions. Notwithstanding anything in this Agreement or elsewhere to the
contrary, Executive shall be permitted to retain, and use, his Company-provided
cellular phone (including his current cellular phone number), iPad, laptop and
printer. Such equipment shall be characterized as personal Electronic Media
Equipment or personal Electronic Media Systems and shall be subject to the
requirements applicable to such equipment or media systems under this Section
5(e). For the avoidance of doubt, Executive shall also be permitted to retain
documents and information described in the penultimate paragraph of Section 5(a)
of this Agreement under the terms and conditions set forth therein.
f.While employed by the Company and during the Restricted Period, Executive will
communicate the contents of this Section 5 to any person, firm, association,
partnership, corporation or other entity that Executive intends to be employed
by, associated with, or represent.
g.The parties agree that it would be difficult to fully compensate the Company
for damages resulting from the breach or threatened breach of the covenants set
forth in Sections 5(a) through 5(f) of this Agreement and accordingly agree that
the Company shall be entitled to temporary and injunctive relief, including
temporary restraining orders, preliminary injunctions and permanent injunctions,
or to obtain specific performance, without the need to post any bond, to enforce
such provisions in any action or proceeding instituted in the United States
District Court for the Northern District of Ohio or in any court in the State of
Ohio having subject matter jurisdiction. This provision with respect to
injunctive relief shall not, however, diminish the Company’s right to claim and
recover damages through arbitration in accordance with Section 6 below.


7

--------------------------------------------------------------------------------



h.Notwithstanding the restrictions set forth in this Section 5, in accordance
with the Defend Trade Secrets Act of 2016, Executive will not be held criminally
or civilly liable under any federal or state trade secret law or this Agreement
for the disclosure of a trade secret that (i) is made (a) in confidence to a
federal, state or local government official, either directly or indirectly, or
to an attorney; and (b) solely for the purpose of reporting or investigating a
suspected violation of law; or (ii) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.
Additionally, this Agreement does not prohibit Executive from making disclosures
that are required or permitted by applicable law.
6.ARBITRATION. Except as otherwise provided in Section 5(g) above, all claims,
disputes, questions, or controversies arising out of or relating to this
Agreement or Executive’s employment with the Company, including without
limitation the construction or application of any of the terms, provisions, or
conditions of this Agreement and any claims for any alleged discrimination,
harassment, or retaliation in violation of any federal, state or local law, will
be resolved exclusively in final and binding arbitration held under the auspices
of the American Arbitration Association (“AAA”). Any such arbitration shall be
conducted in accordance with the AAA’s Commercial Arbitration Rules and
Mediation Procedures (and not its National Rules for the Resolution of
Employment Disputes), or successor rules then in effect (the “Rules”). Any
arbitration will be held in the State of New York, County of New York, and will
be conducted and administered by AAA or, in the event AAA does not then conduct
arbitration proceedings, a similarly reputable arbitration administrator.
Executive and the Company will select a mutually acceptable, neutral arbitrator
from the AAA panel of arbitrators in accordance with the Rules. Except as
provided by this Agreement, the Federal Arbitration Act will govern the
administration of the arbitration proceedings. The arbitrator will apply the
substantive law (and the law of remedies, if applicable) of the State of Ohio,
or federal law, if Ohio law is preempted, and the arbitrator is without
jurisdiction to apply any different substantive law. Executive and the Company
will each be allowed to engage in adequate discovery, the scope of which will be
determined by the arbitrator consistent with the nature of the claim(s) in
dispute. The arbitrator will have the authority to entertain a motion to dismiss
and/or a motion for summary judgment by any party and will apply the standards
governing such motions under the Federal Rules of Civil Procedure. The
arbitrator will render a written award and supporting opinion that will set
forth the arbitrator’s findings of fact and conclusions of law. Judgment upon
the award may be entered in any court of competent jurisdiction. The Company
will pay the arbitrator’s fees, as well as all administrative fees, associated
with the arbitration. Each party will be responsible for paying its own
attorneys’ fees and costs (including expert witness fees and costs, if any),
provided, however, that the arbitrator may award attorney’s fees and costs to
the prevailing party, except as prohibited by law. The existence and subject
matter of all arbitration proceedings, including, any settlements or awards
there under, shall remain confidential. In entering into this Agreement, both
parties are waiving the right to a trial by judge or jury.
7.SECTION 409A.
a.This Agreement is intended to comply with Section 409A of the Code and will be
administered and interpreted in a manner intended to comply with Code Section
409A. Any provision that would cause this Agreement or any payment hereof to
fail to satisfy Code Section 409A of the Code shall have no force or effect
until amended to the minimum extent required to comply with Code Section 409A,
which amendment may be retroactive to the extent permitted by Code Section 409A.
A termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of amounts or benefits
that may be considered “deferred compensation” under Code Section 409A (after
taking into account all exclusions applicable to such payments or benefits under
Code Section 409A) upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A (“Separation from Service”) and, for purposes of any such provision
of this Agreement, references to a “retirement,” “termination,” “termination of
employment” or like terms shall mean Separation from Service. Notwithstanding
anything in this Agreement or elsewhere to the contrary, Executive shall have no
duties after the Termination Date that are inconsistent with his having had a
Separation from Service on or before the Termination Date.
b.Any payment scheduled to be made under this Agreement that may be considered
“deferred compensation” under Code Section 409A (after taking into account all
exclusions applicable to such payments or benefits under Code Section 409A),
that are otherwise due on or within the six-month period following the
Termination Date will accrue during such six-month period and will instead
become payable in a lump sum


8

--------------------------------------------------------------------------------



payment on the first business day following such six-month period or, if
earlier, on the date of Executive’s death. Furthermore, if any other payments of
money or other benefits due to Executive under this Agreement could cause the
application of an accelerated or additional tax under Code Section 409A, such
payments or other benefits shall be deferred if deferral will avoid such
accelerated or additional tax, or otherwise such payment or other benefits shall
be restructured in a manner, determined by the Company in consultation with
Executive, that does not cause such an accelerated or additional tax.
c.To the extent any reimbursements or in-kind benefits due to Executive under
this Agreement constitute “deferred compensation” under Code Section 409A (after
taking into account all exclusions applicable to such payments or benefits under
Section 409A), any such reimbursements or in-kind benefits shall be paid to
Executive in a manner consistent with Code Section 409A.
d. Notwithstanding any contrary provision herein, Executive’s right to any
payment (including each installment payment) under this Agreement shall be
treated as a “separate payment” within the meaning of Code Section 409A.
e.The Company shall consult with Executive in good faith regarding the
implementation of the provisions of this Section 7; provided that the Company
shall not have any liability to Executive with respect thereto absent a breach
by the Company of this Section 7, and the Company’s employees or representatives
shall not have any liability to Executive with respect thereto.
8.COOPERATION. To the extent reasonably requested by the Board or Executive’s
successor as Chief Executive Officer of the Company, Executive shall cooperate
with the Company in connection with matters arising out of Executive’s service
to the Company; provided that, the Company shall make reasonable efforts to
minimize disruption of Executive’s other activities. The Company shall promptly
pay, or promptly reimburse Executive for, all reasonable expenses incurred by
him in connection with such cooperation.
9.NO ADMISSION OF LIABILITY. Nothing in this Agreement will constitute or be
construed in any way as an admission of any liability or wrongdoing whatsoever
by the Company or Executive.
10. D&O INSURANCE. For at least six (6) years after the Termination Date,
Executive shall be entitled to receive coverage under the directors’ and
officers’ liability insurance policy (or policies) otherwise maintained by the
Company for its present or former officers or directors, and such coverage shall
be no less favorable than the coverage provided to the Company’s other present
or former officers or directors; provided, that nothing contained herein shall
(i) obligate the Company to maintain a directors’ and officers’ liability
insurance policy (or policies) for its present or former officers or directors
or (ii) entitle Executive to receive coverage from the Company that is more
favorable than the coverage provided by the Company to its other present or
former officers or directors.
11.INDEMNIFICATION. The Company and Executive shall, contemporaneously with the
execution of this Agreement, enter into the form of indemnification agreement
set forth as Exhibit D.
12.PAYMENT OF SALARY AND RECEIPT OF ALL BENEFITS. Executive acknowledges and
represents that, to the best of his knowledge, other than the consideration set
forth or otherwise referenced in this Agreement, the Company has paid or
provided all salary, wages, bonuses, accrued vacation, PTO, premiums, leaves,
housing allowances, relocation costs, interest, severance, outplacement costs,
fees, reimbursable expenses, commissions, stock, stock options, vesting, and any
and all other benefits and compensation due to Executive.
13.INTEGRATED AGREEMENT. This Agreement, including all exhibits, is intended by
the parties to be a complete and final expression of their rights and duties
respecting the subject matter of this Agreement and supersedes all prior
agreements, promises, covenants, arrangements, communications, representations
or warranties, whether oral or written, by any officer, employee or
representative of any party hereto, and any prior agreement of the parties
hereto in respect of the subject matter contained herein, including but not
limited to the Employment Agreement, except as expressly set forth herein (e.g.,
treatment of certain equity awards


9

--------------------------------------------------------------------------------



pursuant to the LTIP Documents per Section 3(d) hereof). Except as expressly
provided herein, nothing in this Agreement is intended to negate Executive’s
agreement to abide by the Company’s policies to the extent provided in such
policies, including but not limited to the Company’s Code of Business Conduct
and Ethics and its Employee Handbook, or any other agreement governing the
disclosure and/or use of proprietary information, which Executive signed while
working with the Company or its predecessors; nor to waive any of Executive’s
obligations under state and federal trade secret laws.
14.TAXES AND OTHER WITHHOLDINGS. Notwithstanding any other provision of this
Agreement, the Company may withhold from amounts payable hereunder all federal,
state, local and foreign taxes and other amounts that are required to be
withheld by applicable laws or regulations, and the withholding of any amount
shall be treated as payment thereof for purposes of determining whether
Executive has been paid amounts to which he is entitled. Executive acknowledges
that (i) the Company has made no representation to Executive as to the tax
treatment of any compensation or benefits to be paid to Executive under this
Agreement and (ii) except as otherwise expressly provided herein, the Company
has no obligation to “gross-up” any amount payable to Executive under this
Agreement for taxes payable by Executive thereon.
15.SURVIVAL. Except as mutually agreed in writing in accordance with Section 17
below, all the covenants, agreements, provisions, representations and warranties
contained in this Agreement shall survive indefinitely.
16.WAIVER. Neither party shall, by mere lapse of time, without giving notice or
taking other action hereunder, be deemed to have waived any breach by the other
party of any of the provisions of this Agreement. Further, the waiver by either
party of a particular breach of this Agreement by the other shall neither be
construed as, nor constitute, a continuing waiver of such breach or of other
breaches of the same or any other provision of this Agreement.
17.MODIFICATION. This Agreement may not be modified or terminated unless such
modification or termination is embodied in writing, signed by the party against
whom the modification is to be enforced.
18.NOTICE. Except as otherwise expressly provided in this Agreement, any notice
to either party hereunder shall be in writing and delivered in person or
otherwise sent by overnight courier, certified mail, or registered mail (return
receipt requested), postage prepaid, addressed as follows (or to such other
address as such party may designate in writing from time to time):
If to the Company:
Welltower Inc.
4500 Dorr Street
Toledo, OH 43615
Attention: Legal Department


with a copy (which shall not constitute notice to the Company) to:


Gibson, Dunn & Crutcher LLP
200 Park Avenue
New York, NY 10166
Attn: Stephen W. Fackler, Esq.




    If to the Executive, at the address on file with the Company’s Human
Resources     
    Department, with a copy (which shall not constitute notice to Executive) to:


Morrison Cohen LLP
    909 Third Avenue, 27th Floor


10

--------------------------------------------------------------------------------



    New York, NY 10022
    Attn: Robert M. Sedgwick, Esq.
    


    The actual date of delivery, as shown by written receipt therefor in the
case of notices delivered by mail or courier, shall determine the date on which
notice was given. Neither party may use any method of overnight courier,
certified mail, or registered mail (return receipt requested), postage prepaid,
that does not allow the sender to be informed of the date of delivery of such
notice.


19.ASSIGNMENT AND SUCCESSORS. The Company shall have the right to assign its
rights and obligations under this Agreement to an entity that, directly or
indirectly, acquires all or substantially all of the assets or the business of
the Company;provided, that any assignee immediately assumes the liabilities,
obligations and duties of the Company under this Agreement, either by operation
of law or by a written agreement that is enforceable by Executive. The rights
and obligations of the Company under this Agreement shall inure to the benefit
and shall be binding upon the successors and assigns of the Company. Executive
shall not have any right to assign his obligations under this Agreement;
provided that, in the event of Executive’s death or a judicial determination of
Executive’s incapacity, references to Executive in this Agreement shall be
deemed, where appropriate, to be references to his heir(s), designated
beneficiary(ies), estate, executor(s), or other legal representative(s).
20.SEVERABILITY. Each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement is held to be prohibited by or invalid under applicable law,
such provision will be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement. Moreover, if any of the provisions
contained in this Agreement is determined by an arbitrator or court of competent
jurisdiction to be unenforceable because it is excessively broad in scope,
whether as to duration, activity, geographic application, subject or otherwise,
it shall be construed, by limiting or reducing it to the extent legally
permitted, so as to be enforceable to the extent compatible with then applicable
law in order to achieve the intent of the parties.
21.GOVERNING LAW. This Agreement will be construed, interpreted, governed and
enforced in accordance with the laws of the State of Ohio, without regard to its
conflict of laws principles.
22.COUNTERPARTS. This Agreement may be executed in counterparts and delivered by
means of facsimile or portable document format (PDF), each of which when so
executed and delivered shall be an original, but all such counterparts together
shall constitute one and the same instrument.
23.ATTORNEYS’ FEES. The Company will pay, or reimburse Executive for, any and
all attorneys’ fees and costs incurred by Executive in connection with the
review, negotiation and documentation of this Agreement, such payment or
reimbursement to be made promptly upon (and no more than thirty (30) days after)
receipt by the Company of an invoice and customary supporting documentation for
such fees and costs. Such payments and reimbursements shall not exceed, in the
aggregate, an amount equal to (x) $30,000 plus (y) any amount of fees and costs
in excess of $30,000 that Executive reasonably incurs.






11


--------------------------------------------------------------------------------

        




IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed,
and the Executive has hereunto set his hand, effective as of the day and year
first written above.



WELLTOWER INC.EXECUTIVE
/s/Matthew McQueen
/s/Thomas J. DeRosaName:Matthew McQueenThomas J. DeRosaTitle:Senior Vice
President – General Counsel and Corporate Secretary











[Signature Page to the Separation Agreement]